HOLMAN, Presiding Judge
(dissenting).
I respectfully dissent because I am of the opinion that plaintiff was guilty of contributory negligence as a matter of law, and also because the negligence alleged was not the proximate cause of plaintiff’s injury.
In briefly reviewing the facts we see that in completing the measuring project plaintiff chose a “human fly” type of procedure which involved climbing a vertical wall. He could not step from one girt to the next (because they were four feet apart) but had to pull himself up with his arms. In making and recording a measurement he had to hold onto one of the girts with one hand. In that precarious *309position it can readily be seen that any slight misadventure would have caused plaintiff to fall. On the other hand, if plaintiff had not been so impatient he could have obtained a ladder and followed a much safer method. By following that method plaintiff would not have had to work in the corner and could easily have avoided any close contact with the wire. Moreover, if he had been on a ladder it is doubtful that he would have been shocked, and, if he had been it is more likely that he would not have fallen.
If all of plaintiff’s testimony is to be accepted as true, it is necessary to accept as a scientific fact that the electricity arced or jumped at least one foot from this 440-volt line in order to enter plaintiff’s body. In the absence of expert testimony to that effect, I would not accept that fact and would therefore conclude that he got much closer to the wire than he stated.
As indicated, it is my view that plaintiff was guilty of contributory negligence as a matter of law. I have not found any cases factually like this one but I think my conclusion is supported by the following cases: Coleman v. North Kansas City Electric Co., Mo.Sup., 298 S.W.2d 362, Burroughs v. Union Electric Co., Mo.App., 366 S.W. 2d 69, and Hamilton v. Laclede Electric Cooperative, Mo.Sup., 294 S.W.2d 11.
The negligence relied on by plaintiff was failure to warn concerning the dangerous condition created by the exposed wire. It is my view that when plaintiff saw the bare cable he had all the knowledge that a warning would have imparted. He had considerable knowledge concerning electricity because his university study included a course on that subject. He testified that he thought the cable might possibly be dangerous. In that situation he should have avoided the cable and resulting injury and the failure of defendants to warn would not have been the proximate cause of his injury.
I would affirm the judgment.